 Case 3:19-cv-00477-REP Document 98 Filed 06/04/20 Page 1 of 2 PageID# 1044




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



TREVOR FITZGIBBON


     Plaintiff,

V.                                     Civil Action No. 3:19cv477

JESSELYN A. RADACK,

     Defendant.




                                  ORDER


     For the reasons set forth on the record during the June 3,

2020 conference call, it is hereby ORDERED that Defendant's CONSENT

MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADINGS (EOF No.

93) and MOTION TO DEFER CONSIDERATION OF PLAINTIFF'S MOTION FOR

SUMMARY JUDGMENT AND FOR EXTENSION OF THE SUMMARY JUDGMENT DEADLINE

PURSUANT TO FED. R. CIV. P 56(d) (ECF No. 94) are granted to the

extent outlined below:

     (1)   DEFENDANT'S MOTION TO DISMISS PURSUANT TO FED. R. CIV.

P. 12(b)(2) (ECF No. 45), DEFENDANT'S MOTION TO DISMISS PURSUANT

TO FED. R. CIV. P. 12(b)(1) (ECF No. 47), and DEFENDANT'S MOTION

TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6) (ECF No. 50) are

denied as moot; and

     (2) Defendant shall file an Answer and any other motions with
respect to the THIRD AMENDED COMPLAINT (ECF No. 87) by June 8,2020;
Case 3:19-cv-00477-REP Document 98 Filed 06/04/20 Page 2 of 2 PageID# 1045
